I concur in the opinion of Mr. Justice LOCKWOOD, and in the very clear and concise way in which he states the law. However, I wish to add this:
The Constitution of this state (sec. 30, art. 2) provides that: *Page 94 
"No person shall be prosecuted criminally in any court of record for felony or misdemeanor, otherwise than by information or indictment."
The fathers wrote a similar provision into the federal Constitution. It is therefore indispensable that the foundational paper or instrument, by whatever name called, be in fact what its name connotes. A piece of paper with a lot of writing on it may be called an indictment or information, but unless it contains a statement of the facts essential to constitute an offense, either at common law or as defined by the statute, it is not an indictment or information; it is nothing more than a piece of paper.
The offense attempted to be charged against appellant is a statutory one. Our law of the offense was taken almost bodily from a congressional act and, before we adopted it, the federal courts had had several occasions to decide what acts constitute the offense, and what acts it was necessary to allege in the indictment. The present indictment it is admitted falls far short of the precedents in the federal courts easily accessible to the prosecution. In our original opinion, we disregarded the contention of appellant that indictment was bad in not alleging a loss to the bank, and reasoned that it was good because it charged (as we mistakenly thought) a loan prohibited by the statute, or if not it described the offense in the language of the statute or in equivalent language. Subsequently, to our amazement and chagrin, we discovered the pleader had not used the language of the statute, nor the equivalent thereof, nor shown that the loan was prohibited by the statute. The nonexistence of the facts we relied upon to uphold the indictment and conviction being manifest, the plain duty to change our opinion to conform to the facts becomes obvious. *Page 95 
The pleader uses some damning phrases in characterizing appellant's acts, as, that they were wilful, unlawful, and felonious, and done with intent to defraud the bank, but he proceeds to specify what appellant did, or helped to do, and all that can be made of it is that she aided or abetted other officers of the bank in making a loan of $12,000 to the Arizona Cattle Company upon the accommodation notes of one Roy B. Jones. There is no allegation that Roy B. Jones was not worth the notes or that the notes were not collectable. The indictment not alleging the existing indebtedness of the Arizona Cattle Company to be borrowed money, it was not criminal to make the additional loan of $12,000 to it, as is clearly shown in the opinion of Mr. Justice LOCKWOOD.
The courts do, especially in recent times, go to great lengths in sustaining convictions. They brush aside as trivial many contentions that in former years were regarded as grounds for reversal. No longer are criminal cases reversed on technical grounds. Errors in trials that do not or cannot prejudicially damage defendant are ignored. When, however, the people in their Constitution say that a thing shall not be done except in a certain way (especially where it involves the life or liberty of the citizen), as, where they say "no person shall be prosecuted criminally in any court of record for felony or misdemeanor otherwise than by information or indictment," a prosecution without information or indictment, or a prosecution on a paper stating no public offense, will be presumed to be prejudicial. If the courts can dispense with an indictment or information, they can dispense with a jury trial and other constitutional rights. The courts are bound by the law in the administration of justice, and when they refuse to accept the law *Page 96 
as their guide they become the agents of anarchy, as much so as the mob that lynches the prisoner. The appellant and her troubles are but a momentary flash upon the canvas of time, but the law, as we declare it, will be of the fabric of our institutions for all time.
It would have been better if the demurrer interposed by the appellant had been sustained by the trial court. The matter could have been immediately submitted to another grand jury or, in the absence of a grand jury, the county attorney could have filed an information. However, the only necessary effect of the error is to delay the trial of appellant upon a sufficient information or indictment. She has not been in jeopardy, neither has she been convicted, as these can happen only upon an indictment or information stating a crime.